Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Please cancel claim 3-5 and 19-20.

Reasons for Allowance
2.	Claims 1-2, 6-18, and 21-22 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an OLED pixel driving circuit including a photo sensor. The closet prior arts, Yamazaki (US 20060011913 A1), Kurokawa (US 20120162167 A1), Lee (US 20180068160 A1), Ding (US 20210088821 A1), and Hu (US 20210083018 A1), individually or in combination, discloses an OLED display device including an optical fingerprint sensor similar to the claimed invention, comprising: a base layer; a light-emitting layer including a plurality of light-emitting units; a light-shielding layer including a plurality of imaging pinholes, wherein: at least a portion of an orthogonal projection of the plurality of imaging pinholes on the light-emitting layer is disposed between adjacent light-emitting units, and the plurality of imaging pinholes at least includes first imaging pinholes and second imaging pinholes, and one of the second imaging pinholes is disposed between at least two adjacent first imaging pinholes; a light-sensitive fingerprint sensor layer disposed on a side of the light-sensitive fingerprint sensor layer facing towards a light-exiting surface of the display panel; and a fingerprint 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691